Hill, C. J.
1. The granting of a new trial on the ground of newly-discovered evidence is not favored by the courts, and it should clearly appear that the evidence newly discovered is of such a character as to probably change the result upon another trial.
2. Where the newly-discovered evidence -was that of a boy only seven years of age, whose father and others, in counter-affidavits filed to the motion, stated he was immature intellectually and physically, and did not understand the nature of an oath; and where it also appeared in the counter-showing that the said boy witness had stated on examination that he did not understand the nature and obligation of an oath; and where it was further made to appear by counter-affidavits that the alleged newly-discovered evidence of the boy witness was probably untrue, this court will not interfere with the judgment of the trial court in refusing to grant a new trial on this ground.
3. Ho error of law is complained of, and the verdict was fully warranted by the evidence. Judgment affirmed.